DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 9 and 13 is/are objected to because of the following informalities:  
In claim 1, line 3, the recitation “rotateably” should read –rotatably--.
In claim 9, line 4, the recitation “rotateably” should read –rotatably--.
In claim 13, line 4, the recitation “rotateably” should read –rotatably--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-7, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2013/0312847 (“Avdjian”).
Regarding claim 1, Avdjian discloses (see figs. 2, 13 and 14) a ball valve comprising:
a housing (mainly defined by 12, 38 and 40) having an inlet (56), an outlet (58), and a housing seat (36); and,
a ball (30) rotateably mounted (via shaft 26) within the housing, the ball comprising an aperture (54), a ball seat (44) moveably retained on the ball, and at least one biasing member (48),
wherein the ball is configured to be rotated between an opened configuration (position where opening 54 is aligned with passages 56 and 58 to allow fluid flow therethrough), in which fluid is permitted to flow through the ball from the inlet, through the aperture, and out of the outlet, and a closed configuration (see configuration of fig. 2), in which the ball seat engages the housing seat to prevent fluid from flowing through the ball valve, and,
wherein the at least one biasing member urges the ball seat away from the ball and toward the housing seat (sealing ring 48 causes fluid pressure to build at surfaces 84 and 86 to force ball seat 44 against seating surface 94).
Regarding claim 3, Avdjian discloses a shaft  (26 and/or 24) mounting the ball (30) in the housing (mainly defined by 12, 38 and 40).
Regarding claim 4, Avdjian discloses the ball seat (44) comprises an engaging face (88) that has a spherical or toroidal shape (see cross-section of fig. 14).
Regarding claim 5, Avdjian discloses the housing seat (36) comprises an engaging face (94) that has a conical shape (see cross-section of fig. 14).
Regarding claim 6, Avdjian discloses the ball seat (44) has at least one degree of freedom of movement (reciprocating along surface 82) related to the ball when the ball is in the closed configuration (configuration of fig. 2) and the ball valve under pressure.
Regarding claim 7, Avdjian discloses the at least one degree of freedom of movement (fluid pressure against surfaces 84 and 86 cause reciprocating motion along surface 82) comprises movement away from the ball (30) towards the housing seat (36) and movement towards the ball (30) away from the housing seat (36).
Regarding claim 13, Avdjian discloses a ball valve comprising:
a housing (mainly defined by 12, 38 and 40) having an inlet (56), an outlet (58), and a housing seat (36) having an engaging face (94); and,
a ball (30) rotateably mounted within the housing, the ball comprising an aperture (54) and a ball seat (44) having an engaging face (88), the ball seat adjustably secured to the ball,
wherein the ball is configured to be rotated between an opened configuration (position where opening 54 is aligned with passages 56 and 58 to allow fluid flow therethrough), in which fluid is permitted to flow through the ball from the inlet, through the aperture, and out of the outlet, and a closed configuration (see configuration of fig. 2), in which the engaging face of the ball seat engages the engaging face of the housing seat (see detail of fig. 14) to prevent fluid from flowing through the ball valve, and,
wherein the ball seat has at least one degree of freedom of movement (fluid pressure against surfaces 84 and 86 cause reciprocating motion along surface 82) relative to the ball when the ball is in the closed configuration and the ball valve is under pressure.
Regarding claim 14, Avdjian discloses the ball (30) further comprises at least one biasing member (48) configured to urge (via accumulation of fluid pressure at surfaces 84 and 86) the ball seat (44) away from the ball and toward the housing seat (36).
Regarding claim 16, Avdjian discloses a shaft (26 and/or 24) mounting the ball (30) in the housing (mainly defined by 12, 38 and 40).
Regarding claim 17, Avdjian discloses the engaging face (88) of the ball seat (44) comprises a spherical or toroidal shape (see cross-section of fig. 14).
Regarding claim 18, Avdjian discloses the engaging face (94) of the housing seat (36) comprises a conical shape (see cross-section of fig. 14).
Regarding claim 19, Avdjian discloses the at least one degree of freedom of movement (fluid pressure against surfaces 84 and 86 cause reciprocating motion along surface 82) comprises movement away from the ball (30) towards the housing seat (36) and movement towards the ball away from the housing seat.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2021/0222779 (“Roppolo”).
Regarding claim 9, Roppolo discloses (see figs. 1-4) a ball valve comprising:
a housing (12) having an inlet (14), an outlet (16), and a housing seat (34), wherein the housing seat comprises an engaging face (64) that has a conical shape (see paragraph [0040]); and,
a ball (24) rotateably mounted to a shaft (30) within the housing, the ball comprising an aperture (26), a ball seat  (32), and a retaining ring (50) adjustably securing the ball seat to the ball (via threaded connection; see paragraph [0037]),
wherein the ball seat comprises an engaging face (62) that has a spherical or toroidal shape (see paragraph [0040]),
wherein the ball seat and the housing seat are metal (“in at least some instances are formed with metal so as to provide metal-to-metal sealing of the seat 32 against the counterseat 34”; see paragraph [0034]), and,
wherein the ball is configured to be rotated between an opened configuration (configuration of fig. 3), in which fluid is permitted to flow through the ball from the inlet, through the aperture, and out of the outlet, and a closed configuration (configuration of fig. 2), in which the engaging face of the ball seat engages the engaging face of the housing seat to prevent fluid from flowing through the ball valve (see paragraph [0039]).
Regarding claim 10, Roppolo discloses the ball seat (32) has at least one degree of freedom of movement (reciprocating movement of ball seat 32 towards and away from inlet end 14; see paragraph [0039]) relative to the ball (24) when the ball is in the closed configuration (configuration of fig. 2) and the ball valve under pressure.
Regarding claim 11, Roppolo discloses the at least one degree of freedom of movement (reciprocating movement of ball seat 32 towards and away from inlet end 14; see paragraph [0039]) comprises movement away from the ball (24) towards the housing seat (34) and movement towards the ball away from the housing seat.
Regarding claim 12, Roppolo discloses the ball (24) further comprises at least one biasing member (58) configured to urge the ball seat (32) away from the ball and toward the housing seat (34).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avdjian, as applied to claims 1 and 13 above, in view of US2998957 (“Vulliez”).
Regarding claims 2 and 15, Avdjian discloses the invention as claimed except is silent to the ball seat, the housing seat, or both being metal.
Vulliez teaches (see specification col. 2, lines 67-69) teaches a ball valve (see fig. 2) having metal to metal seal between a ball seat (11, see fig. 2) and a housing seat (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avdjian by configuring both the ball seat and the house seat to be formed from metal, as taught by Vulliez, so as to be able to withstand higher temperatures and/or pressures.
Allowable Subject Matter
Claim(s) 8 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8 and 20, the closest prior art does not disclose or render obvious the ball seat having six degrees of freedom of movement relative to the ball when the ball is in the closed configuration and the ball valve is under pressure, in combination with the limitations of the respective base claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2013/0312847 discloses a ball valve having a house seat and a ball seat, wherein the ball seat is capable of reciprocating movement towards and away from the house seat.  US3572370 discloses a rotary valve having a valve element, which is capable of movement towards and away from a house valve seat via a spring.  FR1593350 discloses a ball valve having a ball seat, which is urged towards a sealing position via a cam assembly.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753